Citation Nr: 1444664	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  99-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected dorsolumbar shell fragment wound (SFW) scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.  He served in the Republic of Vietnam and received the Purple Heart Medal for service in combat.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2003, the issues of entitlement to a disability rating in excess of 10 percent for a dorsolumbar SFW scar and to entitlement to an effective date prior to April 15, 1998, for that 10 percent rating for a dorsolumbar SFW scar, were remanded by the Board for further evidentiary development. 

These same issues came before the Board in July 2009, along with additional issues of service connection for a stomach condition, including as secondary to the Veteran's service connected disabilities, and whether new and material evidence had been received to reopen the claims for service connection for Hepatitis C and for service connection for flat feet.  At that time, the Board again remanded the claims for further evidentiary development. 

A January 2012 Board decision granted service connection for a bilateral foot disability, to include hallux valgus and pes planus, and service connection for a stomach disorder.  That decision denied service connection for Hepatitis C and denied a disability rating in excess of 10 percent for a service-connected dorsolumbar SFW scar, on a schedular and extraschedular basis, as well as entitlement to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar.  In the 2012 Board decision it was noted that the Veteran is already in receipt of a total disability rating. 

The Veteran appealed only the denials of service connection for Hepatitis C and rating in excess of 10 percent for a service-connected dorsolumbar SFW scar to the United States Court of Appeals for Veterans Claims (Court).  The Court entered a November 2012 Order vacating only those portions of the Board's January 2012 decision, and incorporated the terms of a Joint Motion for Remand (JMR).  The JMR specified that the Veteran was not appealing the January 2012 Board denial of an effective date prior to April 15, 1998 for a 10 percent rating for the service-connected dorsolumbar SFW scar or the Board's grants of service connection for a bilateral foot disorder, to include hallux valgus and pes planus, and a stomach disorder.

In February 2013, the Board remanded the issues of entitlement to service connection for Hepatitis C and a rating in excess of 10 percent for a service-connected dorsolumbar SFW scar for additional development pursuant to the November 2012 JMR.  Thereafter, by rating decision dated in June 2014, the RO, in part, granted service connection for Hepatitis C.  As such, the Hepatitis C issue is no longer before the Board.  

With regard to any pending hearing requests, in an October 2006 substantive appeal pertaining to the issues regarding Hepatitis C, pes planus, and a stomach disorder, the Veteran requested a Board hearing.  However, in October 2007 correspondence, he withdrew this request.  Later, in a July 2014 Appellate Brief, the Veteran's representative wrote, "The Vietnam Veterans of America support the veteran's right to a personal hearing before the Board of Veterans Appeals Administrative Law Judge."  Thereafter, in a September 2014 statement, the Veteran's representative wrote that the Veteran withdrew "any request for a hearing regarding an increased rating in excess of 10% for his scars."  As such, the Board finds that there is no pending hearing request.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from October 2011 through June 2014 along with a July 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.


FINDINGS OF FACT

1.  The service-connected dorsolumbar SFW scar is approximately four centimeters by one centimeter; it is shown to be tender on examination, but it does not limit motion or result in loss of function; and there is no evidence of skin ulceration or breakdown over the scar.

2.  The competent medical evidence does not show that the Veteran's service-connected dorsolumbar SFW scar is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a dorsolumbar SFW scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7804 (prior to October 23, 2008). 

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Following the initial adjudication of the claim, letters dated in June 2004 and October 2009 were issued to the Veteran.  VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.159(b)(1) (2013). Although neither the June 2004 nor October 2009 letters were sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to the Veteran in November 2002, October 2007, and April 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The notice letter dated in October 2009 also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the June 2004 and October 2009 notice letters.  They informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, X-rays and examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted numerous statements with respect to his service-connected scar.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores.  The Board notes that the Veteran received a statement of the case in June 1999 and supplemental statements of the case in November 2002, October 2006, October 2007, and April 2011 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

During the course of the appeal, the Veteran was provided with appropriate VA examinations for his dorsolumbar SFW scar in December 1998, November 2000, October 2004, January 2005, January 2006, and March 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected scar since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, the Board finds there has been substantial compliance with its October 2003, July 2009, and February 2013 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the Veteran with appropriate VCAA notice and afforded the Veteran with multiple VA examinations.  The AMC later issued supplemental statements of the case in October 2006 and April 2011.  Most recently, in a June 2014 rating decision the AMC determine that a December 1998 rating decision which recharacterized the service-connected low back syndrome to scar, residual of dorsolumbar fragment wound and re-established the disability of low back syndrome.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Analysis

The Veteran filed his original claim of entitlement to service connection for back disability, to include as secondary to a SFW, in July 1970.  By rating action dated in March 1971, the Veteran was awarded a noncompensable disability rating for his back condition, under DC 5295.  

The Veteran filed the present claim for an increased disability rating in April 1998.   In December 1998, the RO noted that when service connection was first granted for this disability, the Veteran's back was negative for any pathology or pain and a non-painful irregular scar was noted.  During his December 1998 VA spine examination, the Veteran complained of increasing pain at the fragment scar site on his back.  As the Veteran's back continued to be negative for any pathology, there was no evidence of pain radiating into the lower extremities, and there were no motor or sensory symptoms in the lower extremities, the RO determined that DC 7804 was more appropriate, as it would afford the Veteran a compensable 10 percent disability rating for his scar.

Throughout the course of the appeal, the Veteran has maintained that his currently diagnosed back disabilities, to include lumbar myofascial pain syndrome and lumbar degenerative disc disease, are also a result of his SFW, and that he would be more appropriately compensated under a diagnostic code, which addresses his low back pain.  See Informal Hearing Presentation, October 4, 2011.  As above, in a June 2014 rating decision the AMC determined that a December 1998 rating decision which recharacterized the service-connected low back syndrome to scar, residual of dorsolumbar fragment wound was clearly and unmistakable erroneous.  Significantly, the AMC re-established the disability of low back syndrome with myofascial pain and lumbar strain and assigned a 10 percent disability rating effective April 15, 1998 and a 20 percent disability rating effective March 30, 1999.  

In its February 2013 Board remand, the Board noted that, as to the matter of any rating retroactively assigned, if any, this is a separate matter not currently developed for appellate consideration.  This means that to initiate an appeal, the Veteran or his representative must file a Notice of Disagreement (NOD) within the appropriate time period and, after the RO issuance of a Statement of the Case (SOC), the appeal must be perfected by filing a Substantive Appeal (VA Form 9, Appeal to the Board) or equivalent.  In other words, if the RO concludes that there was a violation of 38 U.S.C.A. § 1159, it must take the appropriate step(s) to ensure that the status of service connection for a low back disorder remains protected, to include the assignment of an appropriate disability rating (even if done retroactively).  In this case, the Veteran has not disagreed with the June 2014 rating decision.  As such, the Board will limit its inquiry to the question of whether the Veteran's service-connected dorsolumbar SFW scar is more severe than contemplated by his currently assigned 10 percent disability rating. 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations, which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

There are multiple diagnostic codes (DCs) designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2013).  In this case, the Veteran's dorsolumbar SFW scar is currently rated 10 percent disabling under DC 7804, for pain on examination and possible adherence to underlying soft tissue.  See 38 C.F.R. § 4.118, DC 7804 (2013).  The Veteran alleges his scar warrants a higher disability rating. 

The Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for his scar.  The Veteran, however, was afforded four VA examinations to evaluate his claim for an increased rating.  The December 1998 VA examination report noted the Veteran's complaints of pain centered over his SFW scar.  The VA examiner noted a three-inch deep, tender scar to the left of midline in the perivertebral muscle area.  There was no evidence of perivertebral muscle spasm.  The VA examiner opined that the Veteran had good range of motion and probably had some adherence of his scar to the deep, soft tissues, causing his symptoms.  See VA Spine Examination Report, December 9, 1998.

During the Veteran's second VA spine examination in November 2000, the VA examiner stated the Veteran's dorsolumbar SFW scar was a soft-tissue injury.  Upon physical examination, the scar was noted to be well-healed and non-tender to palpitation; however, the Veteran did report some diffuse paraspinous lumbar muscle tenderness with palpation.  See VA Spine Examination Report, November 18, 2000.  At the time of the Veteran's third VA examination in October 2004, the VA examiner noted the Veteran's dorsolumbar SFW scar to be four centimeters by 1 centimeter.  There was no erythema, warmth, or tenderness.  The scar was not raised, only slightly depressed.  There was no adherence to underlying muscle and no major deformity. See VA Spine Examination Report, October 9, 2004.

The Veteran participated in his fourth and final VA examination in March 2010.  At that time, the Veteran complained of pain at the site of his dorsolumbar SFW scar.  He stated that his pain was generally sharp and non-radiating.  There were no complaints of numbness or tingling around the scar and no neurologic symptoms were associated with the shrapnel injuries.  On physical examination, the Veteran's scar was noted to be 4.3 centimeters by 1.4 centimeters in length and not painful.  There was no evidence of skin breakdown, induration, or inflexibility. There was some underlying soft tissue loss.  There was no inflammation, edema, keloid formation, or adherence to underlying tissue.  The surface contour of the scar was mildly depressed in the middle with some puckering of the skin.  See VA Scars Examination Report, March 25, 2010; see also VA Examination Addendum, March 11, 2011.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board. 

Under the criteria in effect prior to October 23, 2008, DC 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  See 38 C.F.R. § 4.118 (prior to October 23, 2008).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  See 38 C.F.R. § 4.118 (prior to October 23, 2008).  As the Veteran has already been awarded the maximum 10 percent rating provided under DC 7804, an increased rating under this DC is unavailable. 

No other DC applicable to scars would render a higher rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2011). DCs 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above. Id, DCs 7802, 7803 and 7805 (prior to October 23, 2008). 

The criteria for DC 7801 provide a 10 percent rating for scars that are deep (meaning there is underlying soft tissue loss or damage), or cause limitation of motion, and exceed 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7801 (prior to October 23, 2008).  A 20 percent disability rating is available for scars exceeding 12 square inches (77 sq. cm).  In this case, the Veteran's scar does not cause any limitation of motion.  The Board notes conflicting evidence as to whether the scar is deep.  Only the December 1998 VA examiner noted the Veteran's scar to be deep.  The remaining VA examiners did not comment on the depth of the scar.  Regardless, all of the treating professionals agree that the scar is well healed.  Even accepting that the Veteran's scar is more appropriately characterized as deep or mildly depressed, all of the examination reports indicate that the Veteran's SFW scar is approximately four centimeters by one centimeter.  Thus, the Veteran's scar is not shown to be sufficiently large to qualify for a higher rating under DC 7801. 

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, in addition to the skin impairment (scar) rated under DC 7804, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a separate rating is not warranted in this case.  The VA examiners found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment associated with the SFW scar.  The claims file includes no evidence of decreased sensation or vascular impairment.  Indeed, the Veteran's sole manifestation with respect to the scar is pain on bending and lifting, and such complaints are contemplated by 10 percent rating currently assigned under DC 7804. 

As shown above, and as required by Schafrath, supra, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, other than the separately rated low back syndrome with myofascial pain and lumbar strain, the Veteran is not entitled to a compensable rating for his SFW scar under any neurological, orthopedic, muscular or skin diagnostic code.  In this case, the Board finds no provision upon which to increase the Veteran's current 10 percent disability rating for his service-connected dorsolumbar SFW scar at any time during the appeal period.  See Hart, supra.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected dorsolumbar SFW scar, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for his service-connected dorsolumbar SFW scar.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's assertions with regard to the matter he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected dorsolumbar SFW scar at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to c dorsolumbar SFW scar, the Veteran is in receipt of service connection for posttraumatic stress disorder, coronary artery disease, low back syndrome, diabetes mellitus, bilateral pes planus, peripheral neuropathy of the bilateral upper and lower extremities, Hepatitis C, gastropathy, hallux valgus, erectile dysfunction, and bilateral cataracts.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for dorsolumbar SFW scar is the only increased rating claim to be adjudicated at this time, that is the only disability that must be considered in the extraschedular analysis.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dorsolumbar SFW scar with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his dorsolumbar SFW scar, which includes pain.  There are no additional symptoms of the Veteran's service-connected disability to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left upper extremity radiculopathy at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the Veteran was awarded a TDIU by rating decision dated in March 2006.  Accordingly, the Board does not have jurisdiction over a TDIU claim pursuant to Rice.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his dorsolumbar SFW scar.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A disability rating in excess of 10 percent for service-connected dorsolumbar SFW scar, on a schedular and extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


